Exhibit 10.5

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

February 22, 2005

 

among

 

WRIGHT EXPRESS CORPORATION,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

CREDIT SUISSE FIRST BOSTON,

MERRILL LYNCH CAPITAL CORPORATION

and

SUNTRUST BANK,

as Co-Documentation Agents,

 

CITICORP NORTH AMERICA, INC.,

as Syndication Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Joint Lead Arrangers and Joint Bookrunners

 

J.P. MORGAN SECURITIES INC.    CITIGROUP GLOBAL MARKETS INC.

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

Section 1.01

   Defined Terms    1

Section 1.02

   Classification of Loans and Borrowings    16

Section 1.03

   Terms Generally    16

Section 1.04

   Accounting Terms; GAAP    17 ARTICLE II      The Credits     

Section 2.01

   Term Commitments    17

Section 2.02

   Procedure for Term Loan Borrowing    17

Section 2.03

   Repayment of Term Loans    17

Section 2.04

   Revolving Commitments    18

Section 2.05

   Revolving Loans and Borrowings    18

Section 2.06

   Requests for Revolving Borrowings    19

Section 2.07

   Letters of Credit    19

Section 2.08

   Funding of Borrowings    23

Section 2.09

   Interest Elections    23

Section 2.10

   Termination and Reduction of Revolving Commitments    24

Section 2.11

   Repayment of Loans; Evidence of Debt    25

Section 2.12

   Optional Prepayment of Loans    25

Section 2.13

   Mandatory Prepayment of Loans    26

Section 2.14

   Fees    26

Section 2.15

   Interest    27

Section 2.16

   Alternate Rate of Interest    27

Section 2.17

   Increased Costs    28

Section 2.18

   Break Funding Payments    29

Section 2.19

   Taxes    29

Section 2.20

   Pro Rata Treatment; Payments Generally; Sharing of Set-offs    31

Section 2.21

   Mitigation Obligations; Replacement of Lenders    32 ARTICLE III     
Representations and Warranties     

Section 3.01

   Organization; Powers    33

Section 3.02

   Authorization; Enforceability    33

Section 3.03

   Governmental Approvals; No Conflicts    33

Section 3.04

   Financial Condition; No Material Adverse Change    34

Section 3.05

   Properties    34

Section 3.06

   Litigation and Environmental Matters    34

Section 3.07

   Compliance with Laws and Agreements; No Default    34

Section 3.08

   Investment and Holding Company Status    34

 

- i -



--------------------------------------------------------------------------------

Section 3.09

   Taxes    35

Section 3.10

   ERISA    35

Section 3.11

   Solvency    35

Section 3.12

   Use of Proceeds    35

Section 3.13

   Margin Regulations    35

Section 3.14

   Disclosure    35 ARTICLE IV      Conditions     

Section 4.01

   Effective Date    36

Section 4.02

   Each Credit Event    37 ARTICLE V      Affirmative Covenants     

Section 5.01

   Financial Statements; Ratings Change and Other Information    38

Section 5.02

   Notices of Material Events    40

Section 5.03

   Existence; Conduct of Business    40

Section 5.04

   Payment of Obligations    41

Section 5.05

   Maintenance of Properties; Insurance    41

Section 5.06

   Books and Records; Inspection Rights    41

Section 5.07

   Compliance with Laws and Contracts    41

Section 5.08

   Compliance with Environmental Laws    41

Section 5.09

   Use of Proceeds    41

Section 5.10

   New Material Subsidiaries    41

Section 5.11

   Compliance with Regulatory Requirements    42 ARTICLE VI      Negative
Covenants     

Section 6.01

   Maximum Consolidated Leverage Ratio    42

Section 6.02

   Minimum Consolidated Fixed Charge Coverage Ratio    42

Section 6.03

   Indebtedness    43

Section 6.04

   Liens    44

Section 6.05

   Fundamental Changes.    45

Section 6.06

   Investments, Loans, Advances, Guarantees and Acquisitions    45

Section 6.07

   Hedging Agreements    47

Section 6.08

   Restricted Payments    47

Section 6.09

   Transactions with Affiliates    47

Section 6.10

   Restrictive Agreements    47

Section 6.11

   Sale and Leasebacks    48

Section 6.12

   Accounting Changes    48

Section 6.13

   Tax Receivable Agreement    48

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII      Events of Default      ARTICLE VIII      The Administrative
Agent      ARTICLE IX      Miscellaneous     

Section 9.01

   Notices    52

Section 9.02

   Waivers; Amendments    53

Section 9.03

   Expenses; Indemnity; Damage Waiver    54

Section 9.04

   Successors and Assigns    55

Section 9.05

   Survival    58

Section 9.06

   Counterparts; Integration; Effectiveness    58

Section 9.07

   Severability    59

Section 9.08

   Right of Setoff    59

Section 9.09

   Governing Law; Jurisdiction; Consent to Service of Process    59

Section 9.10

   WAIVER OF JURY TRIAL    59

Section 9.11

   Headings    60

Section 9.12

   Confidentiality    60

Section 9.13

   Interest Rate Limitation    61

Section 9.14

   USA Patriot Act    61

 

SCHEDULES:

Schedule 1.01 — Commitments

Schedule 6.03 — Existing Indebtedness

Schedule 6.04 — Existing Liens

Schedule 6.06 — Existing Investments

Schedule 6.09 — Transactions with Affiliates

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

Exhibit A

   —    Form of Assignment and Assumption

Exhibit B

   —    Form of Subsidiary Guaranty

Exhibit C-1

   —    Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

Exhibit C-2

   —    Form of Wright Express Corporation In-House Opinion

Exhibit D

   —    Form of Solvency Certificate

Exhibit E

   —    Form of Borrowing Request

 

- iii -



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of February 22, 2005 (as amended, restated,
supplemented or otherwise modified, this “Agreement”), among WRIGHT EXPRESS
CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS from time to
time party hereto (the “Lenders”), CREDIT SUISSE FIRST BOSTON, MERRILL LYNCH
CAPITAL CORPORATION and SUNTRUST BANK, as co-documentation agents, CITICORP
NORTH AMERICA, INC., as syndication agent, and JPMORGAN CHASE BANK, N.A., as
administrative agent. The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01 Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means (a) an investment (through the acquisition of Equity
Interests or otherwise) by the Borrower or any Subsidiary in any other Person
pursuant to which such Person shall become a Subsidiary or shall be merged with
or into the Borrower or any Subsidiary, or (b) the acquisition (by purchase,
merger, consolidation or otherwise) by the Borrower or any Subsidiary of the
assets of any Person which constitute all or substantially all of the assets of
such Person or any division or line of business of such Person.

 

“Act” has the meaning assigned to such term in Section 9.14.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power (a) to vote 10% or more of
the securities (on a fully diluted basis) of such Person having ordinary voting
power for the election of directors or managing general partners; or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. It is understood and agreed that no officer or
director of the Borrower or any Subsidiary in such capacity shall be deemed to
be an Affiliate of the Borrower or any Subsidiary.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Leverage Ratio applicable on such date:

 

    

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  

Eurodollar

Spread

--------------------------------------------------------------------------------

   

ABR

Spread

--------------------------------------------------------------------------------

   

Commitment

Fee Rate

--------------------------------------------------------------------------------

  Category 1    Greater than or equal to 2.75 to 1    1.750 %   0.750 %   0.375
% Category 2    Greater than or equal to 2.25 to 1 but less than 2.75 to 1   
1.500 %   0.500 %   0.300 % Category 3    Greater than or equal to 1.75 to 1 but
less than 2.25 to 1    1.375 %   0.375 %   0.250 % Category 4    Greater than or
equal to 1.25 to 1 but less than 1.75 to 1    1.250 %   0.250 %   0.200 %
Category 5    Less than 1.25 to 1    1.000 %   0.000 %   0.175 %

 

For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
financial statements delivered pursuant to Section 5.01(a) or (b); and (b) each
change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next change in the Applicable Rate; provided that the
Consolidated Leverage Ratio shall be deemed to be in Category 1 if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such financial statements are delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 or 2.06, substantially in the form of Exhibit E.

 

- 2 -



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Calculation Date” means the last day of each fiscal quarter of the Borrower.

 

“Capital Expenditures” of any Person means the aggregate of all expenditures
incurred by such Person and its subsidiaries for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in accordance with GAAP are or should be included in
“additions to property, plant or equipment” on a consolidated balance sheet of
such Person and its subsidiaries; provided that Capital Expenditures for the
Borrower and its Subsidiaries shall not include:

 

(a) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds,

 

(b) Consolidated Interest Expense,

 

(c) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period,

 

(d) Investments in respect of a Permitted Acquisition, or

 

(e) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and for the purposes hereof, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cendant Special Dividend” has the meaning assigned to such term in Section
6.09(f).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Equity Interests
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated by the board of
directors of the Borrower nor (ii) appointed by directors so nominated.

 

- 3 -



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.17(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Revolving Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means Credit Suisse First Boston, Merrill Lynch
Capital Corporation and SunTrust Bank.

 

“Commitment” means, with respect to each Lender, the Term Commitment and the
Revolving Commitment of such Lender.

 

“Confidential Information” means information concerning each of the Borrower,
its Subsidiaries or its Affiliates which is non-public, confidential or
proprietary in nature, or any information that is marked or designated
confidential by or on behalf of the Borrower, its Subsidiaries or any of its
Affiliates, which is furnished to any Lender by the Borrower, its Subsidiaries
or any of its Affiliates directly or through the Administrative Agent in
connection with this Agreement or the transactions contemplated hereby (at any
time on, before or after the date hereof) together with all analyses,
compilations or other materials prepared by any Lender or its respective
directors, officers, employees, agents, auditors, consultants or advisors which
contain or otherwise reflect such information.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income after
eliminating extraordinary gains and losses, and unusual items, plus, without
duplication, (a) income tax expense, (b) depreciation and amortization expense,
(c) Consolidated Interest Expense and (d) other non-cash charges, but excluding
any cash payments made in such period with respect to any non-recurring item to
the extent deducted in the computation of Consolidated Net Income for such
period; provided that for purposes of determining “Consolidated EBITDA” any
unrealized non-cash gains (and losses) arising in connection with any Hedging
Agreements shall be excluded (or included) to the extent such unrealized
non-cash gains (or losses) were included (or excluded) in the computation of
Consolidated Net Income.

 

In addition to, and without limitation of, the foregoing, for purposes of this
definition, “Consolidated EBITDA” shall be calculated on each Calculation Date
after giving effect on a pro forma basis for the period of such calculation to
any EBITDA attributable to the assets which are the subject of an Acquisition
during the Four Quarter Period, as if such Acquisition occurred on the first day
of such Four Quarter Period.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b) regular
quarterly dividends paid during such period in respect of the Borrower’s common
stock (c) the aggregate amount actually paid by the Borrower and its
Subsidiaries during such period on account of Capital Expenditures (excluding
the principal amount of Indebtedness (other than any Loans) incurred in
connection with such expenditures) and (d) payments scheduled to be made
(whether or not actually paid) during such period on account of principal of
Indebtedness (other than Operating Indebtedness) of the Borrower or any of its
Subsidiaries, including, without limitation, scheduled principal payments in
respect of the Term Loans (after giving effect to any

 

- 4 -



--------------------------------------------------------------------------------

pro rata reduction pursuant to Section 2.20(b)) and the principal component of
any payments in respect of Capital Lease Obligations; provided that for purposes
of this definition Consolidated Interest Expense shall not include any Operating
Interest Expense. On any Calculation Date, the Consolidated Fixed Charge
Coverage Ratio will be calculated after giving effect on a pro forma basis for
the applicable Four Quarter Period to the incurrence of any Consolidated
Indebtedness in connection with any Acquisition. For purposes of determining
“Consolidated Fixed Charges,” (1) interest on outstanding Consolidated
Indebtedness determined on a fluctuating basis as of any Calculation Date and
which will continue to be so determined thereafter shall be deemed to have
accrued at a fixed rate per annum equal to the rate of interest on such
Consolidated Indebtedness in effect on such Calculation Date; (2) if interest on
any Consolidated Indebtedness outstanding on any Calculation Date may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rates, then the interest
rate in effect on such Calculation Date shall be deemed to have been in effect
during the Four Quarter Period; and (3) notwithstanding clause (1) above,
interest on Consolidated Indebtedness determined on a fluctuating basis, to the
extent such interest is covered by interest rate protection agreements, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of such agreement.

 

“Consolidated Fixed Charge Coverage Ratio” means, for a Four Quarter Period, the
ratio of Consolidated EBITDA for such Four Quarter Period to Consolidated Fixed
Charges for such Four Quarter Period.

 

“Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness, which is includable as a liability on the consolidated balance
sheet of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, provided that for the purposes of
this definition, Consolidated Indebtedness shall not include Operating
Indebtedness.

 

“Consolidated Interest Expense” means, for any period, the sum, for the Borrower
and its consolidated Subsidiaries (determined in accordance with GAAP), of all
interest in respect of Consolidated Indebtedness (including, without limitation,
the interest component of any payments in respect of Capital Lease obligations
but excluding any capitalized financing costs) accrued during such period
(whether or not actually paid during such period).

 

“Consolidated Leverage Ratio” means, at any Calculation Date, the ratio of (a)
Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for the
Four Quarter Period ending as of such Calculation Date.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its consolidated Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, all items which
in conformity with GAAP would be included under stockholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

 

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

- 5 -



--------------------------------------------------------------------------------

“Credit Documents” means the Credit Agreement, any Subsidiary Guaranty, any
Notes issued hereunder and any amendment, waiver or extension of such documents
or any other documents which are mutually agreed by the Borrower and the
Administrative Agent to constitute “Credit Documents.”

 

“Credit Parties” means the Borrower and each of the Subsidiary Guarantors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender which fails to make any Loan required to be
made or issued by it in accordance with the terms and conditions of this
Agreement.

 

“Disclosed Matters” means public filings with the Securities and Exchange
Commission made by the Borrower or any other Credit Party as filed on or prior
to the Effective Date.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly, or, to
the reasonable knowledge of the Borrower or such Subsidiary, indirectly,
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day

 

- 6 -



--------------------------------------------------------------------------------

notice period is waived); (b) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of any Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.21(b)), any withholding tax that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.19(e); provided, however, that Excluded Taxes shall not
include in the case of the designation of a new lending office or an assignment,
withholding taxes solely to the extent that the Lender effecting such assignment
or designating such new lending office was entitled, immediately prior to the
time of such assignment or designation of such new lending office, to receive
additional amounts from the Borrower with respect to the applicable withholding
tax imposed on such Lender (or such assignee) pursuant to Section 2.19(a) as a
result of such assignment or designation.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

- 7 -



--------------------------------------------------------------------------------

“Financing” means the execution, delivery and performance by the Borrower and
its Subsidiaries, as applicable, of this Agreement and the other Credit
Documents, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Form S-1” means the Form S-1 Registration Statement under the Exchange Act
filed with the Securities and Exchange Commission by the Borrower on November
23, 2004, as amended through Amendment 5, filed by the Borrower on February 14,
2005, including information deemed to be a part of the registration statement at
the time of effectiveness pursuant to Rule 430A of the General Rules and
Regulations under the Securities Act.

 

“Four Quarter Period” means, as of any Calculation Date, the period of four
complete consecutive fiscal quarters ended on such Calculation Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any governmental agency, authority, instrumentality or regulatory body or
any court or central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guarantee issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

- 8 -



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding to the extent
the payment thereof is contingent, the deferred purchase price of property
acquired by such Person), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an applicant or account party in respect of letters of credit and
letters of guarantee and (i) all obligations, contingent or otherwise, of such
Person in respect of acceptance facilities; provided that, in each of the
foregoing clauses (a) through (i), trade liabilities incurred in the ordinary
course of business and maturing within 365 days after the incurrence thereof
which are not overdue for a period of more than 180 days or, if overdue for more
than 180 days, as to which a dispute exists and adequate reserves in accordance
with GAAP have been established on the books of such Person, shall be excluded.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
January 2005 relating to the Borrower and the Financing.

 

“Initial Public Offering” means the registered public offering on the Effective
Date by Cendant Corporation of its entire common stock ownership in the
Borrower.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

- 9 -



--------------------------------------------------------------------------------

“ISP 98” means the International Standby Practices, referred to as ISP 98 and
published by the International Chamber of Commerce, as amended and restated from
time to time.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i) and/or such other of the Lenders as may be designated in writing
by the Borrower and which agrees in writing to act as such in accordance with
the terms hereof. Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank. The term
“Issuing Bank” shall include (i) each Issuing Bank and (ii) any Affiliate
designated by an Issuing Bank with respect to Letters of Credit issued by such
Affiliate.

 

“Joint Lead Arrangers” means JPMorgan Securities Inc. and Citigroup Global
Markets Inc.

 

“Key Bank LC” means Letter of Credit No. S301937 issued by Key Bank National
Association for the account of the Borrower in a face amount of $2,100,000
(which face amount may not be increased without the consent of the Required
Lenders).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Person serving as the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such

 

- 10 -



--------------------------------------------------------------------------------

asset and (c) in the case of securities (other than securities representing an
interest in a joint venture that is not a Subsidiary), any purchase option, call
or similar right of a third party with respect to such securities.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Revolving Lenders” means, at any time, Revolving Lenders having more
than 50% of the total Revolving Credit Exposure plus the unused Revolving
Commitments at such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower and its
Subsidiaries taken as a whole to perform their obligations under the Credit
Documents or (c) the validity or enforceability of any of the Credit Documents
or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Material Subsidiary” means each Subsidiary other than any Subsidiary that,
together with its subsidiaries as of the date of determination, accounts for no
more than 5% of Consolidated Total Assets, 5% of Consolidated Net Worth or 5% of
the consolidated revenues of the Borrower for the Four Quarter Period
immediately preceding the date of determination; provided that for purposes of
Sections 6.03, 6.04 and 6.06, WEX Bank shall not be deemed a Material
Subsidiary.

 

“Maturity Date” means the fifth anniversary of the Effective Date.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means, in connection with any issuance or incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith and net of any Taxes paid or reasonably
estimated by the Borrower to be payable by the Borrower or any Subsidiary as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Operating Indebtedness” means, as of any date of determination, all
Indebtedness incurred in the ordinary course of the banking operations of WEX
Bank, which is includable as a liability on the consolidated balance sheet of
WEX Bank and its consolidated subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Operating Interest Expense” means, for any period, the sum for WEX Bank and its
consolidated subsidiaries (determined in accordance with GAAP), of all interest
in respect of Operating Indebtedness (including, without limitation, the
interest component of any payments in respect of Capital

 

- 11 -



--------------------------------------------------------------------------------

Lease obligations but excluding any capitalized financing costs) accrued during
such period (whether or not actually paid during such period).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under the Notes or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or the Notes.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary;
provided, that immediately after giving effect to such Acquisition, the Borrower
shall be in pro forma compliance with Section 5.10, Section 6.01, Section 6.02
and Section 6.05(b) and either (i) if such Acquisition is pursuant to clause (a)
of the definition of “Acquisition,” then, immediately following such
Acquisition, such Person is a consolidated Subsidiary or (ii) if such
acquisition is pursuant to clause (b) of the definition of “Acquisition,” then,
immediately following such Acquisition, such assets, division or line of
business are owned by the Borrower or a consolidated Subsidiary.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or a Subsidiary;

 

(g) customary rights of set-off upon deposit accounts and securities accounts of
cash in favor of banks or other depositary institutions and other securities
intermediaries; and

 

(h) Liens in the nature of licenses that arise in the ordinary course of
business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

- 12 -



--------------------------------------------------------------------------------

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or from Moody’s of at least A-1 or P-1, as applicable;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) (A) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, or (B) are rated AAA by S&P and Aaa by Moody’s and (ii) have
portfolio assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having more than 50% of (a) until
the Effective Date, the Commitments then in effect and (b) thereafter, the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the total Revolving Credit Exposures plus the unused Revolving
Commitments at such time.

 

- 13 -



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, any vice president, or
any financial officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 1.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $130,000,000.

 

“Revolving Commitment Percentage” means, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Revolving Commitment Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

 

“Revolving Commitment Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Lenders” means the Persons listed on Schedule 1.01 under the heading
“Revolving Lenders” and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance.

 

“Revolving Loan” has the meaning assigned to such term in Section 2.07(a).

 

“Solvency Certificate” means a certificate of a financial officer in the form
attached as Exhibit D hereto.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the fair value of the assets of such Person is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (in each case as

 

- 14 -



--------------------------------------------------------------------------------

interpreted in accordance with fraudulent conveyance, bankruptcy, insolvency and
similar laws and other applicable requirements of law.)

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject (a) with respect to the Base CD Rate, for new negotiable nonpersonal
time deposits in dollars of over $100,000 with maturities approximately equal to
three months and (b) with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guaranty” means a guarantee by a Subsidiary Guarantor of the
obligations of the Borrower under the Credit Documents to which the Borrower is
a party in the form attached hereto as Exhibit B.

 

“Subsidiary Guarantor” means any Material Subsidiary (other than WEX Bank) that
is a “United States Person” (as such term is defined in Section 7701(a)(30) of
the Code) and is required to become party to a Subsidiary Guaranty pursuant to
Section 5.10.

 

“Syndication Agent” means Citicorp North America, Inc.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated
February 22, 2005, between the Borrower and Cendant Corporation.

 

“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make a Term Loan in an amount not to exceed the amount set forth under
the heading “Term Commitment” opposite such Lender’s name on Schedule 1.01. The
initial aggregate amount of the Lenders’ Term Commitments is $220,000,000.

 

- 15 -



--------------------------------------------------------------------------------

“Term Lenders” means the Persons listed on Schedule 1.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

 

“Term Loan” has the meaning assigned to such term in Section 2.01.

 

“Term Percentage” means, with respect to any Term Lender, (i) at any time prior
to the Effective Date, the percentage of the total Term Commitments represented
by such Lender’s Term Commitment and (ii) at any time after the Effective Date,
the percentage of the aggregate principal amount of the then outstanding Term
Loans represented by the aggregate principal amount of such Lender’s then
outstanding Term Loans.

 

“Transaction” means the Initial Public Offering, the Cendant Special Dividend
and the payment of related fees and expenses.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“WEX Bank” means Wright Express Financial Services Corporation.

 

“WEX Bank Event” means any regulatory or enforcement action taken by the FDIC
under Section 8(a), (b), (c), (d) or (w) of the Federal Deposit Insurance Act
(12 U.S.C. ss 1818(a), 1818(b), 1818(c), 1818(d) or 1818(w)), or by the Utah
Commissioner of Financial Institutions under Sections 7-1-307, 7-1-313, 7-1-320,
7-1-322 or 7-2-1 et seq. of the Utah Code, if such action (i) will or is
reasonably likely to substantially affect WEX Bank’s ability to conduct its
business (including the ability to offer brokered deposits and make credit card
loans) and (ii) is continuing for three (3) Business Days.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and

 

- 16 -



--------------------------------------------------------------------------------

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

Section 2.01 Term Commitments. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a term loan (a “Term Loan”) in
dollars to the Borrower on the Effective Date in an amount not to exceed the
amount of the Term Commitment of such Lender. The Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.02 and 2.09.

 

Section 2.02 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by (a) in
the case of a Eurodollar Borrowing, not later than 12:00 Noon, New York City
time, three Business Days prior to the Effective Date or (b) in the case of an
ABR Borrowing, not later 12:00 Noon, New York City time, on the Effective Date)
requesting that the Term Lenders make the Term Loans on the Effective Date and
specifying the amount to be borrowed and, in the case of a Eurodollar Borrowing,
the initial Interest Period to be applicable thereto. Upon receipt of such
Borrowing Request the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 1:00 P.M., New York City time, in the case of a
Eurodollar Borrowing or 2:00 P.M., New York City time, in the case of an ABR
Borrowing, on the Effective Date each Term Lender shall make available to the
Administrative Agent an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender. The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

 

Section 2.03 Repayment of Term Loans. The Term Loan of each Term Loan Lender
shall mature in 20 consecutive quarterly installments, each of which shall be in
an amount equal to such Lender’s Term Percentage multiplied by the amount set
forth below opposite such installment:

 

Installment

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

June 30, 2005

   $ 5,500,000

September 30, 2005

   $ 5,500,000

December 31, 2005

   $ 5,500,000

March 31, 2006

   $ 5,500,000

June 30, 2006

   $ 11,000,000

 

- 17 -



--------------------------------------------------------------------------------

September 30, 2006

   $ 11,000,000

December 31, 2006

   $ 11,000,000

March 31, 2007

   $ 11,000,000

June 30, 2007

   $ 11,000,000

September 30, 2007

   $ 11,000,000

December 31, 2007

   $ 11,000,000

March 31, 2008

   $ 11,000,000

June 30, 2008

   $ 11,000,000

September 30, 2008

   $ 11,000,000

December 31, 2008

   $ 11,000,000

March 31, 2009

   $ 11,000,000

June 30, 2009

   $ 16,500,000

September 30, 2009

   $ 16,500,000

December 31, 2009

   $ 16,500,000

Maturity Date

   $ 16,500,000

 

Section 2.04 Revolving Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make revolving credit loans
(“Revolving Loans”) in dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (b) the total Revolving Credit Exposures exceeding the
total Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay or repay
and reborrow Revolving Loans.

 

Section 2.05 Revolving Loans and Borrowings.

 

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Revolving Commitments. The failure of any Lender to make any Revolving Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Revolving Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.

 

(b) Subject to Section 2.17, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

 

- 18 -



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.06 Requests for Revolving Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 Noon, New York City
time, three (3) Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 12:00 Noon, New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.05:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section (or a deemed
Borrowing Request pursuant to Section 2.07(e)), the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested (or deemed requested) Borrowing.

 

Section 2.07 Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit in dollars for its own account, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Revolving Commitment Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or

 

- 19 -



--------------------------------------------------------------------------------

extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. Each Letter of
Credit shall be subject to ISP 98. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the LC Exposure shall not exceed $50,000,000 and (ii) the total Revolving Credit
Exposures shall not exceed the total Revolving Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
this paragraph (c)) and (ii) the date that is five Business Days prior to the
Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Revolving Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Revolving Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. In the case of any draft presented under a Letter of Credit
which is required to be paid at any time on or before the Maturity Date and
provided that the conditions specified in Section 4.02 are then satisfied, and
subject to the limitations as to the aggregate principal amount of ABR Loans set
forth in Section 2.04(a), but notwithstanding the limitations as to the time of
funding of a Borrowing set forth in Section 2.08(a) and as to the time of notice
of a proposed Borrowing set forth in Section 2.06, payment by the Issuing Bank
of such draft shall be deemed to constitute a Borrowing Request by the Borrower
for an ABR Loan hereunder (and Section 2.08 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and interest shall accrue from the date
the Issuing Bank makes such payment, which ABR Loan, upon and to the extent that
a Lender shall have funded its Revolving Commitment Percentage thereof, shall
constitute such Lender’s ABR Loan hereunder. If any draft is presented under a
Letter of Credit and (i) the conditions specified in Section 4.02 are not
satisfied or (ii) if the Revolving Commitments have been terminated, then the
Borrower will, upon demand by the Administrative Agent or the Issuing Bank, pay
to the Issuing Bank, in immediately available funds, the full amount of such
draft. If the Borrower fails to make such payment when due, the Administrative

 

- 20 -



--------------------------------------------------------------------------------

Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Revolving Commitment Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Revolving
Commitment Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.08 with respect to Loans made by such Lender
(and Section 2.08 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit (unless such draft or other
document fails to substantially comply with the terms of such Letter of Credit),
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may either accept and make payment upon such documents without responsibility
for further investigation, regardless of any notice or information to the
contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone

 

- 21-



--------------------------------------------------------------------------------

(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement the
payment by the Issuing Bank of which does not constitute an ABR Loan pursuant to
Section 2.07(e), then the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum equal to 2% per annum plus the Alternate Base Rate plus the Applicable
Rate. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.14(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in Permitted Investments
equal to the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in Permitted Investments and at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

- 22 -



--------------------------------------------------------------------------------

Section 2.08 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.07(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the relevant Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing as of the date of such Borrowing.

 

Section 2.09 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.02 or 2.06, as the case may be, if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information (and in the case of Revolving Borrowings, in compliance
with Section 2.05):

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be

 

- 23 -



--------------------------------------------------------------------------------

specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default or an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
a Default or an Event of Default is continuing (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

(f) No Eurodollar Loan shall be continued prior to the last Business Day of the
Interest Period applicable thereto or converted, except upon payment of all
amounts payable pursuant to Section 2.18, prior to the last Business Day of the
Interest Period applicable thereto.

 

Section 2.10 Termination and Reduction of Revolving Commitments.

 

(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.12, the Revolving Credit Exposures would exceed the
total Revolving Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or receipt of proceeds from

 

- 24 -



--------------------------------------------------------------------------------

other sources, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
respective Revolving Commitments.

 

Section 2.11 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

Section 2.12 Optional Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

 

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 Noon, New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 Noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.10, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.10. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.05. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.15.

 

- 25 -



--------------------------------------------------------------------------------

Section 2.13 Mandatory Prepayment of Loans.

 

(a) If Indebtedness shall be issued or incurred by the Borrower or any of its
Subsidiaries (other than WEX Bank), an amount equal to 50% of the Net Cash
Proceeds from such issuance or incurrence (other than as permitted under Section
6.03), shall be applied within three Business Days of the date that such Net
Cash Proceeds are received by the Borrower, toward the prepayment of the Term
Loans as set forth in Section 2.13(b); provided that if such Net Cash Proceeds
are received by any Subsidiary (other than WEX Bank) such Subsidiary shall use
all reasonable efforts to promptly distribute such Net Cash Proceeds to the
Borrower; provided further that any such prepayment shall be required only to
the extent that the Consolidated Leverage Ratio as of last day of the fiscal
quarter most recently ended equal is greater than 2.75 to 1.00 after giving pro
forma effect to such issuance or incurrence and any such prepayments made under
this Section 2.13(a).

 

(b) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.13 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.20(b) and shall be made, first, to ABR Loans and, second, to
Eurodollar Loans, in each case together with accrued interest to the date of
such prepayment on the amount prepaid.

 

Section 2.14 Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of this 2.14(a), the unused amount of the Revolving
Commitment of any Lender shall be deemed to be the excess of (i) the aggregate
Revolving Commitment of such Lender over (ii) the aggregate Revolving Credit
Exposure of such Lender.

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

- 26 -



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

Section 2.15 Interest.

 

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, to the extent permitted by applicable law, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Revolving
Commitment Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate and Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

Section 2.16 Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, as applicable, for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; or

 

- 27 -



--------------------------------------------------------------------------------

(c) the Administrative Agent is notified by any Lender that, as a result of a
Change in Law, it shall have become unlawful for such Lender to make or maintain
any Loan as, or to continue or convert any Loan to, a Eurodollar Loan;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing and (iii) in the case of clause (c)
above, all outstanding Eurodollar Borrowings shall be immediately converted to
ABR Borrowings.

 

Section 2.17 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement to the extent
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy) by an amount deemed by such Lender in good faith to be material, then
from time to time the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered by such Lender or Issuing Bank in good faith to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender

 

- 28 -



--------------------------------------------------------------------------------

or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e) Notwithstanding anything to the contrary contained in this Section 2.17,
Section 2.19 shall govern exclusively any increased costs relating to Taxes
resulting from any Change in Law.

 

Section 2.18 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert to, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.12(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.21, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 2.19 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, each Lender or the Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

- 29 -



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) If the United States Internal Revenue Service or other Governmental
Authority of the United States or other jurisdiction asserts a claim against the
Administrative Agent, a Lender or the Issuing Bank that the full amount of
Indemnified Taxes or Other Taxes has not been paid, the Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any such Indemnified Taxes
or Other Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate (along with a copy of the applicable
documents from the United States Internal Revenue Service or other Governmental
Authority of the United States or other jurisdiction that asserts such claim) as
to the amount of such payment or liability delivered to the Borrower by a Lender
or the Issuing Bank, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located (with the
United States of America, each State thereof and the District of Columbia being
deemed to constitute a single jurisdiction for purposes of this Section), or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Without limiting the foregoing, each Lender
shall, at the time such Lender becomes a party to this Agreement (or thereafter
as reasonably requested by Borrower), execute and deliver to the Borrower and
Administrative Agent (i) if it is not a “United States Person” (as such term is
defined in Section 7701(a)(30) of the Code), two original copies (or more as the
Borrower or the Administrative Agent shall reasonably request) of the applicable
Internal Revenue Service Form W-8 or other applicable form, certificate or
document prescribed by the United States Internal Revenue Service certifying as
to such Lender’s entitlement to exemption from, or entitlement to a reduced rate
of, withholding or deduction of Taxes, and (ii) if it is a “United States
Person” (as such term is defined in Section 7701(a)(30) of the Code), two
original copies (or more as the Borrower or the Administrative Agent shall
reasonably request) of Internal Revenue Service Form W-9 (or substitute or
successor form). Each Lender that is not a “United States Person” (as such term
is defined in Section 7701(a)(30) of the Code) claiming exemption from
withholding tax pursuant to its portfolio interest exception shall execute and
deliver to the Borrower and Administrative Agent (i) a statement of such Lender,
signed under penalty of perjury, that it is not (A) a “bank” as described in
Section 881(c)(3)(A) of the Code, (B) a 10% shareholder of the Borrower (within
the meaning of Section 871(h)(3)(B) of the Code), or (C) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d)(4) of
the Code, and (ii) two properly completed and executed copies of Internal
Revenue Service Form W-8BEN.

 

- 30 -



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.19, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.19 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

Section 2.20 Pro Rata Treatment; Payments Generally; Sharing of Set-offs.

 

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Commitment Percentages, as the case may be, of the
relevant Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective Term Percentages of the Term Lenders. The amount of any principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments thereof, pro rata based upon the respective then remaining
principal amounts thereof. Amounts prepaid on account of the Term Loans may not
be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.17, 2.18 or 2.19, or otherwise) prior to 1:00
P.M., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.17, 2.18, 2.19 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

(e) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due

 

- 31 -



--------------------------------------------------------------------------------

such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due such parties.

 

(f) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(g) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due the Administrative Agent for the
account of the Lenders or the Issuing Bank hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(d) or (e), 2.08(b) or 2.20(f), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

Section 2.21 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.17, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.17 or 2.19, as the case

 

- 32 -



--------------------------------------------------------------------------------

may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.17, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, if any Lender
is a Defaulting Lender or if any Lender refuses to consent to an amendment,
modification or waiver of this Agreement that is approved by the Required
Lenders or Majority Revolving Lenders pursuant to Section 9.02(b) or under any
other circumstances set forth herein expressly providing that the Borrower shall
have the right to replace a Lender as a party to this Agreement, the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment, Term Loans and amounts owed to it by the Borrower hereunder (with
the assignment fee to be paid by the Borrower in such instance), without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04) to one or more banks or other entities procured by the Borrower
and approved by the Administrative Agent and the Issuing Bank (such approval not
to be unreasonably withheld) upon receipt of all amounts due and owing to it.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01 Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its material property and to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

Section 3.02 Authorization; Enforceability. The Financing is within the
corporate powers of the Borrower and each of its Subsidiaries and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement and each other Credit Document has been duly executed and delivered by
the Borrower and each of its Subsidiaries party thereto and constitutes a legal,
valid and binding obligation of each of the Borrower and each of its
Subsidiaries party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03 Governmental Approvals; No Conflicts. The Financing (a) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or their assets, and (d) will not result in the creation or
imposition of any Lien on any asset the Borrower or any of its Subsidiaries.

 

- 33 -



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change.

 

(a) The Borrower has heretofore furnished to the Lenders its audited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal years ended December 31, 2002, December 31,
2003 and December 31, 2004, respectively, in each case, reported on by Deloitte
& Touche LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

 

(b) Since December 31, 2004, no events and conditions have occurred that have
had, or would reasonably be expected to have, a Material Adverse Effect.

 

Section 3.05 Properties.

 

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business free and clear of any Liens, except liens permitted under Section 6.04
and minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b) Each the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, the effect of which individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.06 Litigation and Environmental Matters.

 

(a) Other than to the extent disclosed in the Disclosed Matters, there are no
material actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i)
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (ii) that involve this Agreement, any of the other
Credit Documents or the Financing.

 

(b) Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law the failure of
which would reasonably be expected to have a Material Adverse Effect, (ii) has
become subject to any Environmental Liability that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, (iii)
has received notice of any claim with respect to any Environmental Liability
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or (iv) knows of any basis for any Environmental
Liability that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

 

Section 3.07 Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

Section 3.08 Investment and Holding Company Status. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the

 

- 34 -



--------------------------------------------------------------------------------

Investment Company Act of 1940, as amended, or (b) a “holding company” as
defined in, or subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended.

 

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in conformity with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.11 Solvency. Each of the Credit Parties and WEX Bank is Solvent.

 

Section 3.12 Use of Proceeds. The proceeds of the Term Loans that have been
disbursed to or on behalf of the Borrower have not been used by any Credit Party
for purposes other than to finance a portion of the Transaction. The proceeds of
the Revolving Loans that have been disbursed to or on behalf of the Borrower
have not been used by any Credit Party for purposes other than to finance a
portion of the Transaction in an aggregate principal amount not to exceed
$55,000,000 and to finance the working capital needs, Permitted Acquisitions, or
general corporate purposes of the Borrower and its Subsidiaries. The Letters of
Credit have not been used by any Credit Party for purposes other than to finance
the working capital needs, Permitted Acquisitions, or general corporate purposes
of the Borrower and its Subsidiaries.

 

Section 3.13 Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Loan, and no Letter of Credit,
will be used by the Borrower or any of its Subsidiaries to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock in contravention of Regulation U or X of the
Board.

 

Section 3.14 Disclosure. The Information Memorandum at the time it was furnished
did not contain any untrue statement of a material fact or omit to state a
material fact, under the circumstances under which it was made, necessary in
order to make the statements contained therein not misleading. At the Effective
Date, there is no fact known to the Borrower which has not been disclosed to the
Lenders and which, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any untrue statement of a material fact or omit to state a material fact, under
the circumstances under which it was made, necessary in order to make the
statements contained therein not misleading. The Borrower has delivered to the
Administrative Agent certain projections relating to the Borrower and its
Subsidiaries. Such projections are based on good faith estimates and assumptions
believed to be reasonable at the time made, provided, however, that the Borrower
makes no representation or warranty that such assumptions will prove in the
future to be accurate or that the Borrower and its Subsidiaries will achieve the
financial results reflected in such projections.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a) Credit Documents. The Administrative Agent shall have received from each
party hereto or thereto a counterpart of this Agreement and each of the other
Credit Documents, each executed and delivered by such party.

 

(b) Opinion of Counsel. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Borrower, substantially in the form of Exhibit C-1, and (ii) the Senior Vice
President and General Counsel for the Borrower, substantially in the form of
Exhibit C-2.

 

(c) Corporate Documents for the Credit Parties. The Administrative Agent shall
have received, with copies for each of the Lenders, (1) a certificate of the
Secretary or an Assistant Secretary of each Credit Party dated the Effective
Date and certifying (i) that attached thereto is a true and complete copy of the
certificate of incorporation and by-laws of such Credit Party as in effect on
the Effective Date, (ii) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of such Credit Party authorizing
the borrowings and other extensions of credit hereunder (in the case of the
Borrower) and the execution, delivery and performance in accordance with their
respective terms of each Credit Document to which such Credit Party is a party
and (iii) as to the incumbency and specimen signature of each officer of such
Credit Party executing this Agreement or any other document delivered by it in
connection herewith (such certificate to contain a certification by another
officer of such Credit Party as to the incumbency and signature of the officer
signing the certificate referred to in this paragraph (c)) and (2) a good
standing certificate of (i) the Secretary of State (or comparable official) of
the jurisdiction of incorporation of the Borrower and each other Credit Party,
dated as of a date recent to the Effective Date, certifying that the Borrower or
such other Credit Party, as the case may be, is a corporation duly organized and
in good standing under the laws of such jurisdiction, and (ii) the Secretary of
State (or comparable official) of each jurisdiction in which the Borrower or any
other Credit Party is required to be qualified to transact business as a foreign
corporation, dated as of a date recent to the Effective Date, certifying that
the Borrower (or, subject to Section 5.03, Wright Express LLC) or such other
Credit Party, as the case may be, is qualified to do business and is in good
standing in each such jurisdiction.

 

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received the financial statements referred to in Section 3.04.

 

(e) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate of a Financial Officer.

 

(f) No Material Adverse Effect. The Administrative Agent shall be satisfied
that, since the date of the most recent audited financial statements of the
Borrower and its Subsidiaries, no events or conditions shall have occurred that
have had, or would reasonably be expected to have, a Material Adverse Effect.

 

- 36 -



--------------------------------------------------------------------------------

(g) Payment of Fees and Expenses. The Administrative Agent shall be satisfied
that all amounts due and payable to the Administrative Agent, the Joint Lead
Arrangers and the Lenders pursuant hereto or with regard to the transactions
contemplated hereby have been or are simultaneously being paid.

 

(h) No Default. At the time of and immediately after giving effect to the Loans,
no Default or Event of Default shall have occurred and be continuing.

 

(i) Representations and Warranties. The representations and warranties set forth
in this Agreement and the other Credit Documents shall be true and correct in
all material respects (except to the extent such representations and warranties
are otherwise qualified by materiality in which case they shall be true and
correct in all respects) on and as of the Effective Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

(j) Initial Public Offering. The Initial Public Offering shall have been
consummated with a resulting capital structure of the Borrower and its
Subsidiaries reasonably satisfactory to the Administrative Agent.

 

(k) Approvals. All Governmental Authority and material third party consents or
approvals necessary in connection with the Transactions and the Financing and
the continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be in full force and effect.

 

(l) Litigation. No litigation by any Person shall be pending or, to the
Borrower’s knowledge, threatened with respect to the Financing or any
documentation executed in connection therewith or which the Administrative Agent
or any of the Lenders shall determine would reasonably be expected to have a
Material Adverse Effect.

 

(m) Other Documents. The Administrative Agent shall have received such other
documents and certificates as the Administrative Agent may reasonably require.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on April 30, 2005 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan,
and of the Issuing Bank to issue, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a) The representations and warranties set forth in this Agreement and the other
Credit Documents shall be true and correct in all material respects (except to
the extent such representations and warranties are otherwise qualified by
materiality in which case they shall be true and correct in all respects) on and
as of the date of such Loan or the date of issuance, renewal or extension of
such Letter of Credit, as applicable (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(b) At the time of and immediately after giving effect to such Loan or the
issuance, renewal or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall have occurred and be continuing.

 

- 37 -



--------------------------------------------------------------------------------

Each Loan and each issuance, renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

(a) (i) as soon as publicly available, but in any event within the period within
which the Borrower would be required to deliver its annual report on Form 10-K
with the Securities and Exchange Commission after the end of each fiscal year of
the Borrower if it were required to file such form, its audited consolidated
balance sheet and related consolidated statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that
delivery within the time period specified above of copies of the Borrower’s
Annual Report on Form 10-K for such fiscal year (together with the Borrower’s
annual report to stockholders, if any, prepared pursuant to Rule 14-a-3 under
the Exchange Act) prepared in accordance with the requirements therefor and
filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 5.01(a);

 

(ii) as soon as available, but in any event within the period within which the
Borrower would be required to deliver its annual report on Form 10-K with the
Securities and Exchange Commission after the end of each fiscal year of the
Borrower if it were required to file such form, the unaudited balance sheet of
the Borrower (on a stand alone basis) and related unaudited statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower in accordance with GAAP consistently
applied;

 

(iii) as soon as available, but in any event within the period within which the
Borrower would be required to deliver its annual report on Form 10-K with the
Securities and Exchange Commission after the end of each fiscal year of the
Borrower if it were required to file such form, the audited consolidated balance
sheet and related consolidated statements of operations, stockholders’ equity
and cash flows of WEX Bank and its consolidated subsidiaries as of the end of
and for such year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year, all reported on by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing;

 

- 38 -



--------------------------------------------------------------------------------

(b) (i) as soon as publicly available, but in any event within the period within
which the Borrower would be required to deliver its quarterly report on Form
10-Q with the Securities and Exchange Commission after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower if it were
required to file such form, its unaudited consolidated balance sheet as of the
end of such fiscal quarter and related unaudited consolidated statements of
operations for such fiscal quarter and the then elapsed portion of such fiscal
year and statements of cash flows for the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments; provided that delivery within the time period
specified above of copies of the Borrower’s Quarterly Report on Form 10-Q
prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 5.01(b);

 

(ii) as soon as available, but in any event within the period within which the
Borrower would be required to deliver its quarterly report on Form 10-Q with the
Securities and Exchange Commission after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower if it were required to file
such form, the unaudited balance sheet of the Borrower (on a stand alone basis)
as of the end of such fiscal quarter and related unaudited statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower in accordance with GAAP consistently
applied;

 

(iii) as soon as available, but in any event within the period within which WEX
Bank is required to deliver its quarterly call report with the FDIC after the
end of each of the first three fiscal quarters of each fiscal year of WEX Bank,
its call report and related schedules, all certified by its chief financial
officer as having been prepared in accordance with FDIC requirements;

 

(c) on or before the date that is 90 days after the beginning of each fiscal
year, financial projections of the Borrower and its consolidated Subsidiaries
for such fiscal year, which financial projections shall be accompanied by a
reasonably detailed description from a Financial Officer of the bases and
assumptions relied upon by the Borrower in making such financial projections,
such projections and descriptions to be substantially similar to those contained
in the Information Memorandum;

 

(d) within one Business Day of any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer (i) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating whether there has been compliance with
Sections 6.01 and 6.02 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(e) within one Business Day of any delivery of financial statements under clause
(a) above, or promptly thereafter, a letter addressed to the board of directors
of the Borrower from the accounting firm that reported on such financial
statements stating that, in connection with the accounting firm’s audits,
nothing came to the attention of such firm that caused it to believe that the
Borrower failed

 

- 39 -



--------------------------------------------------------------------------------

to comply with Sections 6.01, 6.02 or 6.03 insofar as such Sections relate to
financial and accounting matters, and that such accounting firm’s audit was not
directed primarily toward obtaining knowledge of noncompliance with such
sections;

 

(f) promptly after such filings become publicly available, electronic notice of
the filing of all periodic and other reports and proxy statements filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any of the other
Credit Documents, as the Administrative Agent or any Lender may reasonably
request.

 

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt notice after any Responsible Officer
of the Borrower obtains actual knowledge of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that would reasonably be expected to result in a Material
Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect; and

 

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be followed within five (5)
Business Days by a statement of a Financial Officer or of an executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

Section 5.03 Existence; Conduct of Business.

 

(a) Except as set forth in clause (b) below, the Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of the business of the Borrower and its Subsidiaries taken as a
whole; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.05.

 

(b) To the extent that the Borrower is not otherwise qualified to do business
and/or in good standing in each jurisdiction (other than the jurisdiction of its
incorporation) in which its ownership or lease of property or the conduct of its
business requires such qualification as of the Effective Date, the Borrower will
use its commercially reasonable efforts to become so qualified and in good
standing in each such jurisdiction by not more than 30 days after the Effective
Date.

 

- 40 -



--------------------------------------------------------------------------------

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses.

 

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties during regular business hours, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (subject to reasonable requirements of
confidentiality, including requirements imposed by law or contract), all at such
reasonable times and as often as reasonably requested (provided that reasonable
access to such books and records and properties shall be made available to the
Lenders if an Event of Default has occurred and is continuing).

 

Section 5.07 Compliance with Laws and Contracts. The Borrower will, and will
cause each of its Subsidiaries to, (i) comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
(ii) comply with the terms and conditions of each material contract, agreement
and indenture to which it is a party, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.08 Compliance with Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable Environmental Laws, the failure of which would reasonably be expected
to result in a Material Adverse Effect.

 

Section 5.09 Use of Proceeds. The proceeds of the Term Loans will be used only
to finance a portion of the Transaction. The proceeds of the Revolving Loans
will be used only to finance the working capital needs, Permitted Acquisitions
and for other general corporate purposes of the Borrower and its Subsidiaries in
the ordinary course of business and to finance a portion of Transaction in an
aggregate principal amount not to exceed $55,000,000. No Letter of Credit and no
part of the proceeds of any Loan will be used by any Credit Party, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X. Letters of Credit will
be issued only to support obligations incurred by the Borrower and its
Subsidiaries for general corporate purposes.

 

Section 5.10 New Material Subsidiaries. Promptly and in any event within ten
(10) Business Days following the (i) organization or acquisition of any new
Material Subsidiary or (ii) delivery of financial statements pursuant to Section
5.01 that indicate that a Subsidiary (other than the Borrower) not at such time
a Subsidiary Guarantor is a Material Subsidiary, cause such Material Subsidiary
(other than a Subsidiary that is not a “United States Person”, as such term is
defined in Section

 

- 41 -



--------------------------------------------------------------------------------

7701(a)(30) of the Code) to execute and deliver a Subsidiary Guaranty, together
with such documents as the Administrative Agent may request evidencing corporate
action taken to authorize such execution and delivery and the incumbency and
signatures of the officers of such Material Subsidiary.

 

Section 5.11 Compliance with Regulatory Requirements. The Borrower will cause
WEX Bank and any other Subsidiary which is a regulated bank to, comply with all
minimum capital ratios and guidelines, including, without limitation, risk-based
capital guidelines and capital leverage regulations (as may from time to time be
prescribed, by regulation or enforceable order of the FDIC or other federal or
state regulatory authorities having jurisdiction over such Person), and within
such ratios and guidelines be “well-capitalized” to at all times comply with
applicable financial institution regulations and requirements with respect to
capital adequacy.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

Section 6.01 Maximum Consolidated Leverage Ratio. The Consolidated Leverage
Ratio shall not, as determined as of the last day of each fiscal quarter ending
during the periods set forth below, exceed the maximum ratio set forth below
opposite such period:

 

Each Fiscal Quarter Ending During the Period

--------------------------------------------------------------------------------

  

Maximum Consolidated Leverage Ratio

--------------------------------------------------------------------------------

Effective Date through September 30, 2005

   3.50 to 1.00

October 1, 2005 through September 30, 2006

   3.00 to 1.00

October 1, 2006 through September 30, 2007

   2.50 to 1.00

October 1, 2007 through September 30, 2008

   2.00 to 1.00

October 1, 2008 through the Maturity Date

   1.50 to 1.00

 

Section 6.02 Minimum Consolidated Fixed Charge Coverage Ratio. The Consolidated
Fixed Charge Coverage Ratio shall not, as determined as of the last day of each
fiscal quarter ending during the periods set forth below, be less than the
minimum ratio set forth below opposite such period:

 

Each Fiscal Quarter Ending During the Period

--------------------------------------------------------------------------------

  

Minimum Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

Effective Date through December 31, 2006

   1.25 to 1.00

January 1, 2007 through the Maturity Date

   1.50 to 1.00

 

- 42 -



--------------------------------------------------------------------------------

Section 6.03 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries (other than WEX Bank) to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a) Indebtedness created hereunder and under the other Credit Documents;

 

(b) Indebtedness of the Borrower to any Material Subsidiary and of any Material
Subsidiary to the Borrower or any other Material Subsidiary and Indebtedness of
any non-Material Subsidiary to any other non-Material Subsidiary;

 

(c) Guarantees by the Borrower of Indebtedness of any Material Subsidiary and by
any Material Subsidiary of Indebtedness of the Borrower or any other Material
Subsidiary and Guarantees by any non-Material Subsidiary of Indebtedness of any
other non-Material Subsidiary;

 

(d) (i) Indebtedness of the Borrower to any Subsidiary (other than a Material
Subsidiary) and of any Subsidiary (other than a Material Subsidiary) to the
Borrower or any Material Subsidiary and (ii) Guarantees by the Borrower of
Indebtedness of any Subsidiary (other than a Material Subsidiary) and by any
Subsidiary of Indebtedness of the Borrower or any Material Subsidiary; provided
that the aggregate amount of Indebtedness and Guarantees permitted by this
clause (d) shall not exceed $10,000,000 at any time outstanding;

 

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and does not
exceed the cost of such acquisition, construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $5,000,000 at any time outstanding;

 

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (f) shall not exceed $5,000,000 at any time outstanding;

 

(g) other Indebtedness of the Borrower or any Subsidiary not otherwise permitted
in this Section; provided that the aggregate principal amount of Indebtedness
permitted by this clause (g) shall not exceed $10,000,000 at any time
outstanding;

 

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of incurrence; and

 

(i) Indebtedness existing on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date, which in
either case is set forth in Schedule 6.03, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, shorten the maturity thereof or change the obligors
with respect thereto;

 

- 43 -



--------------------------------------------------------------------------------

(j) Indebtedness of the Borrower and the Subsidiaries pursuant to Hedging
Agreements permitted by Section 6.07;

 

(k) Indebtedness of the Borrower or any Subsidiary constituting indemnification,
adjustment of purchase price, earn outs or similar obligations, in each case,
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary permitted thereunder;

 

(l) any refinancings, refundings, replacements, renewals or extensions of the
Indebtedness described in paragraphs (e) and (f) above, provided that such
refinancings, refundings, replacements, renewals or extensions do not increase
the outstanding principal amount of, shorten the maturity of or change the
obligors with respect to such Indebtedness; and

 

(m) Indebtedness of the Borrower under the Key Bank LC.

 

Section 6.04 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.04; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d) Liens on assets acquired, constructed or improved by the Borrower or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.03, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such assets and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary;

 

(e) Liens on any property or assets of the Borrower or any Subsidiary in favor
of any other Subsidiary or the Borrower securing obligations not exceeding (i)
$15,000,000 in 2005 and (ii) in each fiscal year thereafter, the amount which is
ten per cent in excess of the aggregate principal amount permitted in the prior
fiscal year;

 

- 44 -



--------------------------------------------------------------------------------

(f) Liens incurred by WEX Bank in the ordinary course of its business in
connection with the issuance of certificates of deposit, escrow deposits in the
form of money market deposits, customer deposits and borrowed federal funds; and

 

(g) Liens not otherwise permitted hereunder which secure obligations not
exceeding in the aggregate $5,000,000 at any time outstanding.

 

Section 6.05 Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Material Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, or all or substantially all of the stock of any of the Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing (i) any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Subsidiary may merge into
any Subsidiary or any other Person in a transaction in which the surviving
entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary and
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and such liquidation or dissolution is not materially disadvantageous
to the Lenders; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.06.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business, if, as a result, the general nature of the business of
the Credit Parties taken as a whole, would be substantially changed from the
general nature of the business of the Credit Parties taken as a whole, on the
Effective Date.

 

Section 6.06 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries (other than WEX
Bank) to, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (an “Investment”), except:

 

(a) Permitted Investments and investments that were Permitted Investments when
made;

 

(b) Investments existing on the date hereof or required to be made pursuant to a
contractual obligation in existence on the date hereof and any extensions or
renewals thereof, in either case as set forth in Schedule 6.06;

 

(c) Investments by the Borrower existing on the date hereof in the capital stock
of its Subsidiaries or in the capital stock of any Subsidiary Guarantor;

 

(d) Investments made by the Borrower to any Material Subsidiary and made by any
Material Subsidiary to the Borrower or any other Material Subsidiary and
Investments made by any non-Material Subsidiary to any other non-Material
Subsidiary;

 

- 45 -



--------------------------------------------------------------------------------

(e) Guarantees constituting Indebtedness permitted by Section 6.03;

 

(f) Investments in connection with pledges, deposits, payments or performance
bonds made or given in the ordinary course of business in connection with or to
secure statutory, regulatory or similar obligations including obligations under
insurance, health, disability, safety or environmental obligations;

 

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers, suppliers or
any other Person;

 

(h) Investments received as part of a redemption or payment of or for, as a
dividend on, or as a distribution in respect of, other Investments permitted by
this Section;

 

(i) Permitted Acquisitions;

 

(j) Investments not otherwise permitted hereunder in an aggregate amount not to
exceed $10,000,000 during the term of this Agreement;

 

(k) Investments by the Borrower or its Subsidiaries in accounts receivable owing
to them, if created or acquired in the ordinary course of business and payable
in accordance with customary trade terms (including the dating of accounts
receivable and extensions of payments in the ordinary course of business);

 

(l) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

 

(m) (i) loans and advances to employees of the Borrower or any Subsidiary in the
ordinary course of business not to exceed $500,000 in the aggregate at any time
outstanding (calculated without regard to write-down or write-offs thereof) and
(ii) advances of payroll payments and expenses to employees in the ordinary
course of business;

 

(n) Hedging Agreements permitted by Section 6.07;

 

(o) additional Investments made from time to time to the extent made with
proceeds of non-mandatorily convertible Equity Interests of the Borrower;

 

(p) Investments of a Subsidiary acquired after the Closing Date or of a Person
merged into or consolidated with the Borrower or any Subsidiary in accordance
with Section 6.05 after the Effective Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

(q) Investments constituting loans and other extensions of credit made to
customers of WEX Bank pursuant to one or more participation agreements with WEX
Bank in an aggregate amount not exceeding (i) $30,000,000 in 2005 and (ii) in
each fiscal year thereafter, the amount which is twenty per cent in excess of
the aggregate principal amount permitted in the prior fiscal year;

 

(r) Investments constituting loans and other extensions of credit made to
customers of the Borrower and its Subsidiaries’ co-branded relationships;

 

- 46 -



--------------------------------------------------------------------------------

(s) Investments constituting loans and other extensions of credit made in
connection with diesel fuel sales in an aggregate amount not to exceed
$2,000,000 at any time outstanding; and

 

(t) Investments of the Borrower to any Subsidiary (other than a Material
Subsidiary) and of any Subsidiary (other than a Material Subsidiary) to the
Borrower or any other Material Subsidiary; provided that the aggregate amount of
such Investments permitted by this clause (t), together with Indebtedness
permitted by Section 6.03 (d) shall not exceed $10,000,000 at any time
outstanding;

 

Section 6.07 Hedging Agreements. No Credit Party will enter into any Hedging
Agreement except Hedging Agreements entered into in the ordinary course of
business to hedge or manage risks to which a Credit Party is exposed in the
conduct of its business or the management of its liabilities.

 

Section 6.08 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries (other than WEX Bank) to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock or warrants, options or other
rights entitling the holder thereof to purchase or acquire shares of its common
stock, (b) any Subsidiary may declare and pay dividends ratably with respect to
their Equity Interests, (c) the Borrower may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries, (d) any Subsidiary
may make Restricted Payments to the Borrower or any of the Subsidiaries, (e) so
long as no Event of Default shall then exist and the Borrower would be in
compliance with Sections 6.01 and 6.02 after giving effect to such Restricted
Payments, the Borrower may make Restricted Payments not otherwise permitted
hereunder in an aggregate amount of $5,000,000 during each fiscal year of the
Borrower of which 100% of unused amounts may be carried over into subsequent
years, (f) the Borrower may use proceeds from the underwriters’ over-allotment
option in the Initial Public Offering for repurchases of Equity Interests in the
Borrower and (g) the Borrower may make the Restricted Payments described in, and
in accordance with, Sections 6.09(f) and 6.13.

 

Section 6.09 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries (other than WEX Bank) to, sell, lease or
otherwise transfer any material property or material assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other material transactions with, any of its Affiliates, except (a) upon
fair and reasonable terms not materially less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis with a Person not an
Affiliate, (b) transactions between or among the Borrower and its wholly-owned
Subsidiaries not involving any other Affiliate, (c) any Indebtedness permitted
by Section 6.03(b) and (d), (d) any Restricted Payment permitted by Section
6.08, (e) transactions set forth on Schedule 6.09 and (f) the special dividend
described in the Form S-1 to be paid to Cendant Corporation on or after the
Effective Date (the “Cendant Special Dividend”).

 

Section 6.10 Restrictive Agreements. The Borrower and will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),

 

- 47 -



--------------------------------------------------------------------------------

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof;
provided that this Section 6.10 shall not apply to WEX Bank to the extent that
any such restriction, prohibition or condition is imposed by a Governmental
Authority in connection with the ordinary course of business of WEX Bank.

 

Section 6.11 Sale and Leasebacks. The Borrower will not, and will not permit any
of its Subsidiaries (other than WEX Bank) to, enter into any arrangement with
any Person providing for the leasing by the Borrower or any Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of the Borrower or such Subsidiary unless such arrangement
is entered into in connection with the financing of the acquisition of such
property through the proceeds of a Capital Lease Obligation permitted by Section
6.03(e) and the sale or transfer of such property occurs within thirty days
following the acquisition thereof by the Borrower or any of its Subsidiaries.

 

Section 6.12 Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, (i) make any material change in accounting principles or
reporting practices, except as are made in accordance with GAAP and the Borrower
provides subsequent notice of such change to the Administrative Agent
concurrently with any delivery of financial statements under Section 5.01(a) or
Section 5.01(b), or as are otherwise consented to by the Administrative Agent or
(ii) change its fiscal year or quarters or the method of determination thereof,
provided that this Section 6.12 shall not apply to WEX Bank to the extent that
any such change is required or imposed by a Governmental Authority.

 

Section 6.13 Tax Receivable Agreement. The Borrower will not, and will not
permit any of its Subsidiaries to, (i) amend or modify the Tax Receivable
Agreement in any manner that is materially disadvantageous to the Lenders, (ii)
prepay any obligations under the Tax Receivable Agreement or (iii) make any
payment thereunder if an Event of Default has occurred and is continuing or if,
after giving effect to such payment, the Borrower would fail to be in compliance
with Sections 6.01 and 6.02.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

 

- 48 -



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Credit Document or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01 (other than clauses (a), (b) and (c)), 5.02,
5.03 (with respect to the maintenance of the Borrower’s legal existence only),
or in Article VI;

 

(e) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), the Subsidiary Guaranty or
any other Credit Document, and such failure shall continue unremedied for a
period of thirty (30) days after the Borrower or any of its Subsidiaries obtains
knowledge thereof;

 

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to applicable grace periods);

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due (after giving
effect to applicable grace periods), or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Borrower or any Material Subsidiary shall generally not pay its debts as
they become due or shall admit in writing its inability or failure to pay its
debts as they become due;

 

- 49 -



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount (not
paid or fully covered by insurance, as to which the insurer has acknowledged
coverage) in excess of $5,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

 

(m) a Change in Control shall occur; or

 

(o) a WEX Bank Event shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed

 

- 50 -



--------------------------------------------------------------------------------

by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, provided that no Default and Event of Default has occurred and is
continuing to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the

 

- 51 -



--------------------------------------------------------------------------------

benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Subject to the foregoing provisions of this Article VIII, the Administrative
Agent shall, on behalf of the Lenders, (i) execute each Credit Document other
than this Agreement on behalf of the Lenders, (ii) exercise any and all rights,
powers and remedies of the Lenders under the Credit Documents, including the
giving of any consent or waiver or the entering into of any amendment, subject
to the provisions of Section 9.02, (iii) execute and deliver assignments and
other such agreements, and possess instruments on behalf of the Lenders and (iv)
in the event of acceleration of the obligations of the Borrower hereunder,
exercise the rights of the Lenders under the Credit Documents upon and at the
direction of the Required Lenders.

 

The Co-Documentation Agents, the Syndication Agent and the Joint Lead Arrangers
shall not have any right, power, obligation, liability, responsibility or duty
under any of the Credit Documents other than, in the case of the
Co-Documentation Agents and the Syndication Agent, those applicable to all
Lenders. Without limiting the foregoing, none of the Co-Documentation Agents,
the Syndication Agent or either Joint Lead Arranger shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgements with respect to each Co-Documentation Agent, the Syndication
Agent and each Joint Lead Arranger as it makes with respect to the
Administrative Agent or any other Lender in this Article VIII.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to Wright Express Corporation, 97 Darling Avenue, South
Portland, Maine 04106, Attention of Melissa Goodwin, Chief Financial Officer
(Telecopy No. (207) 523-7798) with a copy (which shall not constitute notice) to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
Attn: James Douglas (Facsimile No: (917) 777-2868);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Alma Gonzalez (Telecopy No. (713) 750-2223) with copies (which shall not
constitute notice) to JPMorgan Chase Bank, N.A., Corporate Banking, 270 Park
Avenue, 15th Floor, New York, New York 11017, Attention of Bill Castro (Telecopy
No. (212) 270-0670)

 

- 52 -



--------------------------------------------------------------------------------

and JPMorgan Chase Bank, N.A., Corporate Banking, 270 Park Avenue, 22nd Floor,
New York, New York 11017, Attention of Elisabeth Schwabe (Telecopy No. (212)
270-1511);

 

(iii) if to JPMorgan Chase Bank in its capacity as Issuing Bank, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor,
Houston, Texas 77002, Attention of Alma Gonzalez (Telecopy No. (713) 750-2223)
with copies (which shall not constitute notice) to JPMorgan Chase Bank, N.A.,
Corporate Banking, 270 Park Avenue, 15th Floor, New York, New York 11017,
Attention of Bill Castro (Telecopy No. (212) 270-0670) and JPMorgan Chase Bank,
N.A., Corporate Banking, 270 Park Avenue, 22nd Floor, New York, New York 11017,
Attention of Elisabeth Schwabe (Telecopy No. (212) 270-1511);

 

(iv) if to any Lender (other than JPMorgan Chase Bank) in its capacity as an
Issuing Bank, to it at such address and telecopy number as notified to the
Administrative Agent and the Borrower; and

 

(v) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d) All notices, communications, requests and demands to or upon the respective
parties hereto made in accordance with the provisions of this Agreement shall be
deemed to have been duly given or made when delivered, or, in the case of
telecopy notice, when received.

 

Section 9.02 Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

- 53 -



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Credit Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Commitment
or result in the expiration date of any Letter of Credit being after the fifth
Business Day prior to the Maturity Date, without the written consent of each
Lender affected thereby, (iv) change Section 2.20(b), (c) or (f) in a manner
that would alter the prorata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or “Majority Revolving Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender or (vi)
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty (other than in accordance with the terms thereof); provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Issuing Bank hereunder without the
prior written consent of the Administrative Agent or the Issuing Bank, as the
case may be.

 

Section 9.03 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, including the reasonable and
documented fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
counsel to the Administrative Agent, in connection with the syndication of the
credit facility provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, however,
that the Borrower shall not be liable for the fees and expenses of more than one
separate firm for the Lenders or any Issuing Lender (unless there shall exist an
actual conflict of interest among such Persons) in connection with any one such
action or any separate but substantially similar or related actions in the same
jurisdiction nor shall the Borrower be liable for any settlement or any
proceeding effected without the Borrower’s written consent (which consent shall
not be unreasonably withheld).

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and their respective affiliates, agents, directors, officers,
employees and advisors (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any

 

- 54 -



--------------------------------------------------------------------------------

agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Financing or any other transactions contemplated hereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that (A) the
Borrower shall not be liable for the fees and expenses of more than one separate
firm for all such Indemnitees (unless there shall exist an actual conflict of
interest among such Indemnitees, and in such case, not more than two separate
firms) in connection with any one such action or any separate but substantially
similar or related actions in the same jurisdiction; (B) the Borrower shall not
be liable for any settlement of any proceeding effected without the Borrower’s
written consent (such consent not to be unreasonably withheld) and (C) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee, and provided further,
however, that this Section 9.03(b) shall not be construed to expand the scope of
the reimbursement obligations of the Borrower specified in Section 9.03(a).

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s Term Percentage, in the
case of any Term Lender and such Lender’s Revolving Commitment Percentage, in
the case of any Revolving Lender (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Financing, any
Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.

 

Section 9.04 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or under any of the other
Credit Documents without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the

 

- 55 -



--------------------------------------------------------------------------------

extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it and its LC Exposure) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or to an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and

 

- 56 -



--------------------------------------------------------------------------------

Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the applicable Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of and subject to Sections 2.17, 2.18 and 2.19 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each

 

- 57 -



--------------------------------------------------------------------------------

Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.20(e)
as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17, 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.19 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.19(e) as though it were a Lender.

 

(d) Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment or grant
of a security interest to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment or grant of a security
interest; provided that no such pledge or assignment or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein, in the other Credit Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.17, 2.18, 2.19 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
or cancellation of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

- 58 -



--------------------------------------------------------------------------------

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
the other Credit Documents which are held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any of the other Credit Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

 

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York. The Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Credit Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any of the
other Credit Documents shall affect any right that the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Credit Documents against the
Borrower or its properties in the courts of any jurisdiction.

 

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Credit Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO

 

- 59 -



--------------------------------------------------------------------------------

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12 Confidentiality. Neither the Administrative Agent, the Issuing Bank
nor any Lender shall use in violation of applicable law or disclose the
Confidential Information; provided that the Confidential Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ advisors (other than
those covered by clause (b) below) that agree to keep such Confidential
Information confidential as provided in this Section, (b) to its directors,
officers, employees and agents, including accountants, legal counsel and other
advisors that (1) need to know the Confidential Information in connection with
this Agreement and the transactions contemplated hereby and (2) are covered by
internal procedures or codes of conduct or are subject to professional ethical
standards regarding confidentiality and are informed of the confidential nature
of such Confidential Information and directed to keep such Confidential
Information confidential as provided in this Section, (c) to the extent
requested by any regulatory authority purporting to have jurisdiction over any
Lender or its Affiliates, the Administrative Agent or the Issuing Bank, (d) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent, the Issuing Bank
or such Lender, as the case may be, shall request confidential treatment of such
Confidential Information to the extent permitted by applicable law and the
Administrative Agent, the Issuing Bank or such Lender, as the case may be,
shall, to the extent permitted by applicable law, promptly inform the Borrower
with respect thereto so that the Borrower may seek appropriate protective relief
to the extent permitted by applicable law, provided further that in the event
that such protective remedy or other remedy is not obtained, the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, shall furnish only
that portion of the Confidential Information that is legally required and shall
disclose the Confidential Information in a manner reasonably designed to
preserve its confidential nature and shall cooperate with the Borrower’s counsel
to enable the Borrower to attempt to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the Confidential
Information, (e) to any other party to this Agreement, (f) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (g) subject
to an agreement containing provisions substantially the same as those of this
Section, to (1) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(2) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (h) with
the consent of the Borrower or (i) to the extent such Confidential Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
which source, to the actual knowledge of the Administrative Agent, the Issuing
Lender or any Lender, as the case may be, is not prohibited from disclosing such
Confidential Information to such Person by a contractual, legal or fiduciary
obligation to the Borrower, the Administrative Agent, the Issuing Bank, or any
Lender; provided that except as otherwise permitted hereunder the Borrower and
its Subsidiaries shall not be identified to any third parties and no disclosure
of any Confidential Information shall be made to any third party, either
directly or indirectly. Neither the Agent nor any Lender shall make any public
announcement, advertisement, statement or communication regarding the Borrower
or any Related Parties or this Agreement or the

 

- 60 -



--------------------------------------------------------------------------------

transactions contemplated hereby without the prior written consent of the
Borrower. The obligations of the Agent and any Lender under this Section shall
survive termination or expiration of this Agreement.

 

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act. In
connection therewith, each Lender hereby agrees to provide only such information
that is, in such Lender’s sole determination, required by the Act and to provide
such information in a manner that is consistent with the confidentiality
provisions set forth in Section 9.12.

 

*    *    *    *    *

 

- 61 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WRIGHT EXPRESS CORPORATION By  

/s/ Melissa A. Goodwin

Name: Melissa A. Goodwin

Title:   Chief Financial Officer of WEX

Address: 97 Darling Avenue, South Portland, ME 04106

Taxpayer ID Number: 01-0526993

JPMORGAN CHASE BANK, N.A. individually and as Administrative Agent and Issuing
Bank, By  

/s/ Gary L. Spevack

Name:

 

Gary L. Spevack

Title:

 

Vice President

CITICORP NORTH AMERICA, INC., individually and as Syndication Agent, By  

/s/ Daniel J. Brill

Name:

 

Daniel J. Brill

Title:

 

Managing Director

 

[Lender signature pages follow on separate pages]

 



--------------------------------------------------------------------------------

 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:  

/s/ P. Shah

Name:

 

P. Shah

Title:

 

Vice President

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Island Branch

By:  

/s/ Peter Chauvin

Name:

 

Peter Chauvin

Title:

 

Vice President

By:  

/s/ Alan Daoust

Name:

 

Alan Daoust

Title:

 

Director

DEUTSCHE BANK AG NEW YORK BRANCH

By:  

/s/ Frederick W. Laird

Name:

 

Frederick W. Laird

Title:

 

Managing Director

By:  

/s/ Thomas Foley

Name:

 

Thomas Foley

Title:

 

Director

FLEET NATIONAL BANK, a BANK OF AMERICA COMPANY

By:  

/s/ Jane A. Parker

Name:

 

Jane A. Parker

Title:

 

Vice President

GOLDMAN SACHS CREDIT PARTNERS L.P.

By:  

/s/ William Archer

Name:

 

William Archer

Title:

 

Authorized Signatory

HARRIS TRUST AND SAVINGS BANK

By:  

/s/ Donald J. Boreman

Name:

 

Donald J. Boreman

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION

By:  

/s/ John C. Everett

Name:

 

John C. Everett

Title:

 

Vice President

MERRILL LYNCH CAPITAL CORPORATION

By:  

/s/ John C. Rowand

Name:

 

John C. Rowand

Title:

 

Vice President

SUNTRUST BANK

By:  

/s/ Nora Brown

Name:

 

Nora Brown

Title:

 

Vice President

UBS LOAN FINANCE LLC

By:  

/s/ Wilfred V. Saint

Name:

 

Wilfred V. Saint

Title:

 

Director

By:  

/s/ Richard L. Tarrow

Name:

 

Richard L. Tarrow

Title:

 

Director

WACHOVIA BANK, NATIONAL ASSOCIATION

By:  

/s/ Karin E. Samuel

Name:

 

Karin E. Samuel

Title:

 

Vice President

WELLS FARGO BANK, N.A.

By:  

/s/ Robert T.P. Storer

Name:

 

Robert T.P. Storer

Title:

 

Vice President

 